DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 14/816,481 (“’481 reissue application” or “instant application”) having a filing date of 3 August 2015.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘481 Reissue Application is a reissue of U.S. Patent No. 8,504,535 (“’535 patent”) titled “ERASURE CODING AND REDUNDANT REPLICATION.”   The application resulting in the ‘535 patent was filed on 20 December 2010 and assigned US patent application number 12/972,634 (“’634 application”) and issued on 6 August 2013 with claims 1-20 (“issued claims”).

II.  Decision on Appeal
The PTAB issued a Decision on Appeal on 13 January 2022, reversing the rejection of all claims, but presenting a new rejection under 37 CFR § 41.50(b), rejecting claim 1 under 35 USC § 112(a) as failing to comply with the written description requirement.
Therein, the Board provided suggested amended claim language to resolve the written description defect.


III.  Allowable Subject Matter
Claims 1-11, 14-32, 34, 40-47, 49, 53-67, 76, 77, 81-88, 92-101, 105-110, 113, 116-121, 124, and 127-139 are allowed.

The following is an examiner' s statement of reasons for allowance:
Reasons for allowance of the claims were set forth by the PTAB in the Decision on Appeal mailed 13 January 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


IV. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '535 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘535 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '535 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                      

Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
24 February 2022